Citation Nr: 9902606	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-14 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a chronic respiratory 
infection, to include a sinus disorder, claimed as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel




INTRODUCTION

The veteran served on active duty from July 1985 to July 1989 
and from January to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

The claim for service connection for a chronic respiratory 
infection, to include a sinus disorder, claimed as due to an 
undiagnosed illness, is not plausible.


CONCLUSION OF LAW

The claim for service connection for a chronic respiratory 
infection, to include a sinus disorder, claimed as due to an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The medical records from the veterans first period of 
service reveal that he was treated for swollen tonsils in 
February 1988 and January 1989.  A December 1988 note states 
that he was treated for pharyngitis and sinus problems; no 
elaboration on treatment modalities was given.  He underwent 
VA compensation and pension examination in September 1989, 
before his entrance into his second period of active duty 
service.  That examination was negative for respiratory 
disability and x-rays showed that the veterans lungs were 
clear.  There is no evidence of treatment for sinusitis or 
other respiratory disability following his entrance into his 
second period of service.  In medical history reports signed 
in January and April 1991, the veteran indicated that he had 
not suffered from sinusitis.  Separation examination was 
negative for respiratory disability.
 
Following service, the veteran underwent a VA Persian Gulf 
Registry examination in May 1993.  At that examination, he 
stated that he had been exposed to oil fires and smoke during 
service and that since such exposure he had suffered from 
sinusitis.  Physical examination revealed no sinus drainage 
or tenderness, enlarged tonsils, with no exudate, and clear 
lungs.  In the final assessment portion of the report, the 
examiner wrote only that the veteran experienced increased 
exposure to oil and smoke and complained of increased 
frequency of sinusitis.  Routine laboratory analysis and x-
rays of the sinuses were ordered.  The x-rays showed some 
evidence of mucous membrane thickening related to chronic 
sinusitis in the left maxillary sinus and to a lesser extent 
the right maxillary sinus.

A VA compensation and pension examination of the nose and 
sinus was conducted in September 1993.  The veteran presented 
with no history of nasal fractures, hay fever, or seasonal 
rhinitis.  He complained of recurrent sinus infections during 
cold weather, ever since his inservice oil fire exposure.  
The veteran further stated that without immediate treatment, 
his sinus infections usually led to infection of his tonsils.  
Objective examination revealed normal nasal passages, no 
nasal polyps, non-tender sinuses, small clear post-nasal 
drip, and a clear chest.  Sinus x-rays were said to show 
chronic maxillary sinusitis of the right and left sinus, and 
the examiner diagnosed chronic bilateral maxillary sinusitis.

Private medical reports are also of record and they reveal 
ongoing treatment for recurrent sinus infections and 
tonsillitis.  A tonsillectomy was performed in May 1994.  In 
an April 1995 entry, an examiner wrote that the veteran was 
being seen for repetitive nasal congestion, facial pressure, 
headache, mucopurulent discharge, and a sense of malaise.  
The examiner stated in the subjective portion of the report 
that [t]here appears to be some relationship in terms of 
the frequency and repetitiveness of these infectious process 
[sic] and respiratory concerns dating back to his return from 
Desert Storm.  The examiner noted continued sinus 
infections since the veterans 1994 tonsillectomy.  Objective 
examination revealed hyperemic nasal mucosa, tender maxillary 
sinuses, and hyperemia.  The assessment was chronic recurrent 
sinusitis, complicated nasal hyperemia, chronic upper airway 
respiratory difficulty, and a history Desert Storm 
participation.  

The veteran has submitted statements from his spouse and 
mother, authored in 1996, corroborating his contentions that 
his sinus problems began after his return from the Persian 
Gulf.

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Service connection may also 
be established for chronic disability resulting from 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater or operations 
during Persian Gulf war, or to a degree of 10 percent or more 
not later than December 31, 2001.  To fulfill the requirement 
of chronicity, the illness must have persisted for a period 
of six months.  38 C.F.R. § 3.317.

Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  The claim for service connection on a 
direct incurrence basis must be well grounded.  In order to 
be well grounded, the claim must be meritorious on its own or 
capable of substantiation.  If the evidence presented by the 
veteran fails to meet this level of sufficiency, no further 
legal analysis need be made as to the merits of his claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In order for a claim to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis), incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board notes that in Sabonis v. Brown, 6 Vet. App. 426 
(1994), the United States Court of Veterans Appeals held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  Pursuant to 38 C.F.R. § 3.317, service 
connection may be granted only for disabilities due to 
undiagnosed illnesses attributed to Southwest Asia service 
during the Persian Gulf War.

In this regard, the Board notes that the post-service medical 
evidence demonstrates that the veterans chronic upper 
respiratory infections are associated with a diagnosed 
condition: chronic sinusitis.  Because no upper respiratory 
disorder has been attributed to an undiagnosable condition, 
service connection under 38 C.F.R. § 3.317 is not warranted 
as there is no legal basis for entitlement.  Id.  

With respect to service connection for the veterans chronic 
sinus infections on a direct incurrence basis, the Board 
acknowledges the contentions of the veteran and the 
statements of his relatives attesting to the onset of chronic 
sinusitis following the veterans return from the Southwest 
Asian theater.  Nevertheless, given that a competent medical 
opinion linking the veterans post-service sinusitis to his 
exposure to oil fires in the Persian Gulf during service has 
not been submitted, the veteran has failed to meet his burden 
with respect to the nexus and inservice incurrence 
requirements of a well-grounded claim for service connection 
for a chronic respiratory disability.  Epps v. Gober, 126 
F.3d at 1468.  The statements from the private physician 
reported in April 1995 and quoted above amount to a 
recitation of the veterans subjective complaints concerning 
the etiology of his sinusitis.  Where the determinative issue 
involves medical etiology, competent medical evidence that 
the claim is plausible or possible is required in order for 
the claim to be well grounded.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  LeShore v. Brown, 8 
Vet.App. 406, 408 (1995).

Because the disability at issue has either been attributed to 
a diagnosed disability or not been clinically linked to 
service, the Board must conclude that the veterans claim for 
service connection under the provisions of 38 C.F.R. § 3.317 
is legally insufficient and that the direct incurrence claim 
is not well grounded.

The Board has considered and denied the appeal as not well 
grounded and legally insufficient, whereas the RO denied the 
claim on the merits.  However, the veteran has not been 
prejudiced by the Board's decision because in assuming that 
the claim was well grounded, the RO accorded the veteran 
greater consideration than the claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether veteran's claim is well grounded would 
be pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Evidence of a well grounded claim for service connection for 
a chronic respiratory infection, to include a sinus disorder, 
claimed as due to an undiagnosed illness not having been 
submitted, the appeal is denied.




		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
